PER CURIAM.
AND NOW, this 7th day of August, 2018, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner are:
1. Whether the Superior Court committed an error of law/abuse of discretion in reversing the trial court's suppression of the evidence obtained during the commercial vehicle stop based upon failure to abide by the Tarbert/Blouse guidelines?
2. Whether the Superior Court committed an error of law/abuse of discretion in determining that the Tarbert/Blouse guidelines do not apply to commercial vehicle check-points?
3. Whether the Superior Court committed an error of law/abuse of discretion in failing to affirm the decision of the trial court on alternate grounds?